UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): May 6, 2013 Omega Protein Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-14003 (Commission File Number) 76-0562134 (I.R.S. Employer Identification No.) 2105 City West Blvd., Suite 500 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 623-0060 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition. As previously disclosed in its Annual Report on Form 10-K for the year ended December 31, 2012, Omega Protein Corporation (the Company) operates and reports in two segments: animal nutrition and human nutrition (plus an unallocated amount). Set forth below is supplemental historical segment information for the Company by quarter for 2011 and 2012 (in thousands). For the Three Months Ended Animal Nutrition March 31, June 30, September 30, 2011 December 31, 2011 Revenue $ Cost of sales Gross profit 9,727 Selling, general and administrative expenses (including research and development) Charges related to U.S. Attorney investigation    Other (gains) and losses ) ) Operating income $ Depreciation and amortization $ Identifiable assets $ Capital expenditures $ For the Three Months Ended Animal Nutrition March 31, June 30, September 30, 2012 December 31, 2012 Revenue $ Cost of sales Gross profit 11,683 Selling, general and administrative expenses (including research and development) Charges related to U.S. Attorney investigation 70 Other (gains) and losses ) ) 30 Operating income $ Depreciation and amortization $ Identifiable assets $ Capital expenditures $ For the Three Months Ended Human Nutrition March 31, June 30, September 30, 2011 December 31, 2011 Revenue $ Cost of sales Gross profit Selling, general and administrative expenses (including research and development) Other (gains) and losses  1   Operating income $ ) $ $ $ 81 Depreciation and amortization $ 91 $ 91 $ 90 $ Identifiable assets $ Capital expenditures $  $  $  $ For the Three Months Ended Human Nutrition March 31, June 30, September 30, 2012 December 31, 2012 Revenue $ Cost of sales Gross profit Selling, general and administrative expenses (including research and development) Other (gains) and losses    Operating income $ $ $ ) $ Depreciation and amortization $ Identifiable assets $ Capital expenditures $ For the Three Months Ended Unallocated March 31, June 30, September 30, 2011 December 31, 2011 Selling, general and administrative expenses (including research and development) Operating income $ ) $ ) $ ) $ ) Depreciation and amortization $ Identifiable assets $ Capital expenditures $ $  $ 11 $ 95 For the Three Months Ended Unallocated March 31, June 30, September 30, 2012 December 31, 2012 Selling, general and administrative expenses (including research and development) Operating income $ ) $ ) $ ) $ ) Depreciation and amortization $ Identifiable assets $ Capital expenditures $ 40 $ $ 53 $ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Omega Protein Corporation Dated: May 6, 2013 /s/ John D. Held John D. Held Executive Vice President andGeneral Counsel
